Citation Nr: 1529092	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of Bell's palsy.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a laceration of the right index finger. 

5.  Entitlement to service connection for obstructive sleep apnea.  

6.  Entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and November 2013 and May 2014 rating decisions of the RO in Roanoke, Virginia.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Central Office hearing in October 2014.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The Bells palsy issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

The Veteran developed Bell's palsy in service and currently has residuals of it.


CONCLUSION OF LAW

The criteria for service connection for residuals of Bell's palsy have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for residuals of Bell's palsy.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 before the Board decides the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The available service treatment records do not document evidence of Bell's palsy.  The Veteran has provided testimony to the effect that he had Bell's palsy in service and currently receives treatment for residuals of it, including Botox injections to the left face every three months.  A September 2014 letter from the Veteran's treating neurologist indicates that the Veteran has residual intermittent hemifacial spasm of the left facial muscles.  Other contemporaneous treatment records note the Veteran's ongoing residuals including a left eye droop.  The Veteran has submitted letters from fellow soldiers concerning their knowledge of the Veteran's treatment while in service for Bell's palsy.  The Veteran's wife testified at the Veteran's hearing that the Veteran developed Bell's palsy in service, that she observed his facial disfigurement in service in December 1979, and that Bell's palsy was diagnosed and treated at that time.

The Veteran has also submitted a September 2010 opinion letter from the same treating neurologist relating his current Bell's palsy to the condition as it initially manifested in service affecting the left facial nerve in 1980.  

The Board finds ample evidence to support onset of Bell's palsy in service with ongoing residuals up to the present, and very little evidence to suggest the current neuralgia of the left face is not a residual of or ongoing manifestation of the Bell's palsy which first developed in service.  The evidence is at least in equipoise.  Accordingly, service connection for residuals of Bell's palsy is warranted.  

ORDER

Service connection for residuals of Bell's palsy is granted. 


REMAND

Issuance of a Statement of the Case

In June 2014 the Veteran submitted a notice of disagreement (NOD) with November 2013 and May 2014 rating decisions reopening but denying the claim for service connection for a right knee disability, and denying the claim for service connection for obstructive sleep apnea.  The RO has not issued a statement of the case (SOC) in response to this NOD.  The U.S. Court of Appeals for Veterans Claims has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the originating agency for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Lost Records Development

In submitted statements the Veteran has asserted that a month prior his transfer from the USS George Washington, CVN-73, his medical records were lost.  While some service treatment and examination records are of record, it does appear likely, including based on the Veteran's statements and some gaps in records for his long service interval, that some service records were lost or misplaced.  While a report of contact in June 2010 reflects that the RO was aware of this assertion by the Veteran of lost records, it does not appear that appropriate actions through official channels have been undertaken to search for them or to obtain substitute records.  

In a December 2011 letter from the RO to a state representative whose office made an inquiry on the Veteran's behalf, it is stated that the Veteran's complete service treatment records are contained within the claims file, and that a copy was sent to the Veteran.  However, this letter states that these service treatment records consist of 381 pages.  The service treatment records contained within a folder in the Veteran's claims file consists of less than 100 pages.  This suggests that some of the Veteran's service treatment records may have been at the RO but were subsequently lost or misplaced.  Additional efforts must be made to secure all available service treatment records and associated them with the record.

When a veteran's records have been lost, the VA has an obligation to search for alternative records which support the veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Service personnel records and any hospitalization reports should be sought through official channels.  Moreover, under such circumstances, the Veteran must be informed of alternative evidence that can be submitted.

Bilateral Ankle Disability

The Veteran has credibly testified to having considerable difficulty with his ankles, which he relates to work aboard ships on flight decks in service, when he experienced numerous ankle sprains.  The Veteran has also submitted statements by family members and co-workers to support his claim.

It is unclear from the record that the Veteran has current ankle disabilities which are related to service.  Service treatment and examination records which are presently of record do not reflect the reported history of ankle sprains in service.  Accordingly, remand development is required, including an examination to address his claimed ankle disabilities.  

Left Knee Disability

The Veteran was afforded a QTC examination in April 2010 addressing his claimed knee disabilities.  However, additional evidence has been added to the record since that time supportive of a link to service.  This includes several lay statements as well as a copy of a treatment record dating from service in approximately 1996, when the Veteran was 37 (the Veteran's age is listed on the record though the date is not), which notes complaints of ongoing knee impairment and an assessment of patellofemoral syndrome and patellar tendon laxity.  

A new VA examination is accordingly warranted addressing the question of etiology of current left knee disability as related to service.  

Hypertension

Service treatment records include a February 1998 cardiology treatment note indicating that the Veteran had been treated for chest pain and pressure in 1989 to 1990, but that he had been pain free for seven years.  Service treatment and examination records do not include a finding or diagnosis of hypertension.  

The Veteran credibly testified before the undersigned that he was treated with medication for hypertension off and on in service, with treatment beginning again around 1998, though he did not recall whether this was during service or after service.  

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination addressing his hypertension.  

Residuals of Right Index Finger Laceration

The Veteran has credibly testified that he lacerated his right index finger in service while helping to carry an engine.  There is no record of the incident or index finger treatment in service, and there is no recent medical record supporting ongoing residuals of that laceration.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature of any current residuals of the laceration.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for a right knee disability and obstructive sleep apnea.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to one of both of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.  

2.  The RO/AMC should search for a service treatment records folder of the Veteran or an additional claims file containing such a folder at the RO and AMC.  (As detailed in the body of this remand, above, a December 2011 letter from the RO indicates that 381 service treatment records are contained within the claims file, whereas less than 100 are actually present in the claims file.)
 
3.  The RO/AMC should make appropriate efforts through official channels to secure any unobtained service treatment records, service hospitalization records and service personnel records.  Efforts to obtain the records should continue until the records are obtained or further efforts to obtain the records would be futile.  If any pertinent records are not available, the RO or AMC should make an official finding of unavailability for records that cannot be obtained, inform the Veteran of the unavailability and inform him of alternative evidence that he can submit.  

4.  The RO/AMC should request copies of all records, not already of record, of treatment and hospitalization of the Veteran at the Naval Medical Center in Portsmouth, Virginia.  

5.  It should also undertake appropriate development to obtain any other outstanding post-service treatment records pertinent to the Veteran's claims, to include any VA treatment records.  

6.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature of any currently present residuals of a laceration of the right index finger and the nature and etiology of each ankle and left knee disorder present during the period of the claims.  All pertinent evidence of record must be made available and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should identify any abnormalities of the right index finger that are consistent with the laceration described by the Veteran.

In addition, with respect to each ankle and left knee disorder present during the period of the claims, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise related to service.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension developed in service or is otherwise causally related to service.  

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.

The rationale for the opinion must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
9.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


